Citation Nr: 0800549	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-21 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to April 16, 1997, for 
the grant of helpless child benefits for the veteran's son on 
the basis of permanent incapacity for self-support, before or 
at the time of his eighteenth birthday.    



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active duty service from February 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In July 2005, the veteran indicated that he desired to attend 
a hearing to present testimony in support of his claim.  In 
an October 2005 statement, the veteran indicated that he was 
withdrawing his request for a personal hearing.  


FINDINGS OF FACT

1.  The veteran's son, J.P.L., was born in October 1973 and 
his eighteenth birthday was in October 1991.  J.P.L. met the 
requirements for a "helpless child" as defined by 
regulation prior to his eighteenth birthday.  

2.  In June 1995, the veteran submitted a claim for 
additional compensation for his son.

3. On February 13, 1996, the RO provided notice to the 
veteran on its decision to deny his claim for the grant of 
helpless child benefits for the veteran's son on the basis of 
permanent incapacity for self-support, before or at the time 
of his eighteenth birthday.  The veteran did not timely 
appeal this decision.  

4.  On April 16, 1997, a reopened claim for the grant of 
helpless child benefits was received by VA.  

5.  In September 2004, the RO issued a decision that granted 
permanent incapacity for self-support of J.P.L., effective 
from April 16, 1997.


CONCLUSIONS OF LAW

1.  The February 1996 RO decision which denied the claim for 
the grant of helpless child benefits for the veteran's son on 
the basis of permanent incapacity for self-support, before or 
at the time of his eighteenth birthday, is final.  38 
U.S.C.A. 7105(c) (West 2002).

2.  The criteria for the assignment an effective date prior 
to April 16, 1997, for the grant of payment of helpless child 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.340, 3.400, 3.403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  Letters dated in December 
2002, June 2003 and November 2003, prior to the November 2004 
rating decision on appeal, satisfy the duty to notify 
provisions as the letters discuss the criteria for 
establishment of the claim of a helpless child.  The Board 
emphasizes that the current appeal arises from the initial 
grant of benefits for the veteran's helpless child and the 
notification letters cited above address the requirements for 
establishing entitlement to this claim.  VA's Office of 
General Counsel has held that there is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., a claim for an earlier effective date after an 
initial award of service connection, if proper VCAA notice 
for the original service connection issue was already 
provided, as is the case here.  VAOPGCPREC 8-2003.  The Board 
finds no reason that VAOPGCPREC 8-2003 is inapplicable to the 
claim for helpless child benefits.  Therefore, the veteran 
has been provided adequate notice and, inasmuch as the 
effective date assigned for the grant of helpless child 
benefits as found below is in accordance with pertinent 
regulations, there can be no possibility of prejudice.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, there is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The evidence establishes 
that the appellant has been afforded a meaningful opportunity 
to participate in the adjudication of his claim, his claim 
was readjudicated in a statement of the case, and there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless error.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006) Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless.)

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

Criteria

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400.

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 
(1999). 

An appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of an SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2007).

Factual Background

The evidence of record demonstrates that, on June 30, 1995, 
the veteran submitted a statement indicating that he was 
claiming entitlement to benefits on behalf of his son J.P.L., 
due to his helpless nature.  

In August 1995, the RO sent a letter which informed the 
veteran that additional evidence was needed prior to 
adjudication of the claim.  The veteran was requested to 
provide the evidence within one year of the date of the 
letter.  

In December 1995, the veteran's submitted a statement 
concerning his son.  He described his son's condition and how 
his disability effected his life.  He noted that his son was 
drawing Social Security Administration disability benefits.

In a February 1996 administrative decision, the RO denied the 
veteran's claim for additional compensation for his helpless 
child.  The veteran was informed of the decision by letter 
dated on February 13, 1996.  

On April 16, 1997, the veteran's spouse submitted a claim for 
compensation for J.P.L.  The claim was ultimately granted by 
the Board in September 2004.  The RO effectuated the Board's 
determination (establishing permanent incapacity for self-
support for J.P.L.) in a November 2004 decision.  The 
effective date of the award was April 16, 1997.

Other pertinent evidence indicates that J.P.L. was born in 
October 1973.  His eighteenth birthday was in October 1991.  

Analysis

The Board finds that the effective date for the grant of 
helpless child benefits for the veteran's son on the basis of 
permanent incapacity for self-support, before or at the time 
of his eighteenth birthday should be April 16, 1997, which 
the date of receipt of the reopened claim.  

The RO denied the veteran's initial claim in February 1996.  
The veteran was informed of the decision and of his appellate 
rights the on February 13, 1996.  No communication was 
received from the veteran within the pertinent time period 
which can be construed as a timely notice of disagreement 
with the RO's February 1996 decision.  The February 1996 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R §§ 
20.200, 20.201, 20.202, 20.302, 20.1103 (2007).

On April 16, 1997, a document was received which was 
construed as an attempt to reopen the claim for additional 
compensation for the veteran's helpless child.  As set out 
above, the effective date for a reopened claim will be the 
latter of the date of receipt of the claim or the date 
entitlement arose.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b).  The Board concedes that the evidence of record 
supports the fact that the veteran's son satisfied the 
criteria for a "helpless child" as of his eighteenth 
birthday which was in October 1991.  Therefore the effective 
date for the grant of additional benefits for the veteran's 
helpless child should be the date of receipt of the re-opened 
claim (April 1997) which is later than the date entitlement 
arose (October 1991).  

The veteran's representative has argued that VA had 
"constructive knowledge" of the existence of Social 
Security Administration (SSA) records, which detailed the 
condition of the veteran's child, when the original claim was 
submitted in June 1995, and that the claim should be granted 
on that basis.  The representative did not cite to any 
relevant law or regulation which supports his argument.  The 
Board notes that VA is deemed to have constructive notice of 
the existence of any evidence, including treatment records, 
in the custody of a VA facility.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  There is no indication that the 
holding in Bell was applicable to records other than those 
generated by VA.  This argument has not merit.  

Moreover, to the extent that the veteran's representative 
argues that VA committed clear and unmistakable error (CUE) 
in failing to obtain the SSA records, the Board notes that 
the issue of CUE in the earlier February 1996 decision is not 
before the Board.  However, even if the issue of CUE were to 
be considered, an alleged failure in the duty to assist by 
the RO may never form the basis of a valid claim of CUE, 
because it essentially is based upon evidence that was not of 
record at the time of the earlier rating decision.  See 
Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against the veteran's claim.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to an effective date prior to April 16, 1997, for 
the grant of helpless child benefits for the veteran's son on 
the basis of permanent incapacity for self-support is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


